February 25, 2011

Ms. Jacqueline M. Stroh
Law Office of Jacqueline M. Stroh PC
10101 Reunion Place, Suite 600
San Antonio, TX 78216

Mr. Ray R. Marchan
Law Office of Ray Marchan
18 Fireside Drive
Brownsville, TX 78520
Mr. Gerardo E. Linan
Law Offices of Gerardo Linan
878 West Price Rd.
Brownsville, TX 78520

RE:   Case Number:  09-0613
      Court of Appeals Number:  13-08-00533-CV
      Trial Court Number:  C-015-07-E

Style:      TURTLE HEALTHCARE GROUP, L.L.C. D/B/A FRED'S PHARMACY
      v.
      YOLANDA HIGUERA LINAN, INDIVIDUALLY AND AS THE NATURAL PARENT OF
      MARIA YOLANDA LINAN AND GERARDO LINAN, INDIVIDUALLY, AND AS
      REPRESENTATIVES OF THE ESTATE OF MARIA YOLANDA LINAN, DECEASED

Dear Counsel:

      Today the Supreme Court of Texas  issued  an  opinion  in  the  above-
referenced  cause.   You  may   obtain   a   copy   of   the   opinion   at:
http://www.supreme.courts.state.tx.us/historical/recent.asp.  If  you  would
like   the   opinion   by   email,   please   contact   Claudia   Jenks   at
claudia.jenks@txcourts.gov or call (512)463-1312 ext. 41367.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosure
|cc:|Ms. Laura Hinojosa|
|   |                  |
|   |Ms. Dorian E.     |
|   |Ramirez           |